United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS         March 23, 2004
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                            No. 03-40813
                          Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

JOSE MANUEL VILLARREAL,

                                         Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. B-02-CR-520-1
                      --------------------

Before HIGGINBOTHAM, DAVIS, AND PRADO, Circuit Judges.

PER CURIAM:*

     Jose Manuel Villarreal (Villarreal) appeals his convictions

for one count of conspiracy to possess with the intent to

distribute more than 500 grams of cocaine and one count of aiding

and abetting the possession with the intent to distribute more

than 500 grams of cocaine.   Villarreal contends that there was

insufficient evidence presented at trial to prove beyond a

reasonable doubt that he intentionally possessed, or that he


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-40813
                                -2-

conspired with co-defendants Ramon Perez-Martinez (Perez) and

Rosa Idalia Trevino (Trevino) to possess with the intent to

distribute, more than 500 grams of cocaine.    Villarreal argues

that the Government’s case was primarily based on the unreliable

testimony of Perez and Trevino.    He contends that the co-

defendants’ testimony was inconsistent and failed to prove the

essential elements of the offenses beyond a reasonable doubt.

     Because Villarreal moved for a judgment of acquittal in the

district court, we review the sufficiency of the evidence to

determine whether, considering all the evidence in the light most

favorable to the verdict, a reasonable trier of fact could have

found that the evidence established guilt beyond a reasonable

doubt.   United States v. Mendoza, 226 F.3d 340, 343 (5th Cir.

2000).   In cases involving a conspiracy, the “conviction may be

based upon the uncorroborated testimony of a co-conspirator, even

when that testimony is from one who has made a plea bargain with

the government, provided that the testimony is not incredible or

otherwise insubstantial on its face.”     United States v. Gadison,

8 F.3d 186, 190 (5th Cir. 1993).    A witness’ testimony may be

inconsistent, but sufficient, nonetheless.    United States v.

Greenwood, 974 F.2d 1449, 1458 (5th Cir. 1992).

     Considering all the evidence in the light most favorable to

the verdict, there was sufficient evidence presented at trial to

prove that Villarreal intentionally possessed, and that he

conspired with Perez and Trevino to possess with the intent to
                           No. 03-40813
                                -3-

distribute, more than 500 grams of cocaine.   The Government

introduced telephone records showing a pattern of telephone

activity corroborating the testimony of Trevino.   Perez and

Trevino’s testimony was also corroborated by other witnesses at

trial, including the surveillance officers and the confidential

informant.   Accordingly, Villarreal’s convictions are AFFIRMED.